In an action to recover damages for wrongful death, the defendant third-party plaintiff appeals from an order of the Supreme Court, Queens County (Golar, J.), dated July 8, 1997, which granted the plaintiff’s motion to disqualify its counsel.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the plaintiffs motion to disqualify the law firm representing the defendant third-party plaintiff in the instant action (see, Cardinale v Golinello, 43 NY2d 288; Tekni-Plex, Inc. v Meyner & Landis, 89 NY2d 123, 130; Code of Professional Responsibility DR 5-108 [A] [1] [22 NYCRR 1200.27 (a) (1)]; cf., Solow v Grace & Co., 83 NY2d 303).
Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.